--------------------------------------------------------------------------------

Ex. 10.1
 
EXCLUSIVE SUPPLY AND COOPERATION AGREEMENT


This Exclusive Supply and Cooperation Agreement (“Agreement’) is entered into as
of February 8, 2016 (“Effective Date”) by and among Arvind Narula, an individual
(“Narula”), Youji Company Limited, a Hong Kong limited company (“Youji Ltd.” and
together with Narula, “Youji”) and RiceBran Technologies, a California
corporation (“RBT”) (each a “Party” and collectively the “Parties”). In
consideration of the mutual covenants and other good and valuable consideration,
the receipt and legal sufficiency of which are hereby acknowledged, the Parties
agree as follows:


Recitals


A.                 RBT produces, markets and sells various stabilized rice bran
products (“SRB”), SRB derivative products and related products for human and
animal consumption. RBT desires to contract with a third party to obtain a
consistent supply of organic rice bran. Youji is an affiliate of Narula and has
access to various organic food products produced by Urmatt Ltd. (“Urmatt”),
specifically including organic red rice bran (“RdRB”) and organic jasmine rice
bran (“JRB”). Youji Ltd. and Urmatt are majority owned and controlled by Narula.


B.                  RBT has developed and owns certain know-how, trade secrets,
inventions, data, processes, procedures, devices, methods, formula and marketing
and other information, whether or not patentable, used to support the operations
of its proprietary extruders or useful with respect to the use, development or
operation of RBT’s proprietary extruder equipment (“Technology and Know How”)
and that is used to stabilize rice bran for consumption in the human nutrition
and animal nutrition markets globally. RBT further has developed and owns
various patents, patent applications and other statutory rights in inventions,
copyrights, database rights, trademarks, design rights, applications for design
rights, utility models and other similar or equivalent forms of statutory
protection, wherever in the world arising or available, including but not
limited to proprietary processes and technical applications for processing and
further processing of rice bran and its derivatives for use in animal nutrition,
human food ingredients, nutritional supplements, functional foods and
pharmaceutical applications (“IP Rights”).


C.                  RBT has agreed to license its Technology and Know How for
the use and operation of its extruders and to lease to Youji certain extruders,
and Youji has agreed to license from RBT the Technology and Know How and to
lease the extruders from RBT on the terms and conditions set forth herein,
solely for use at the Urmatt Rice Mills (defined below) to produce stabilized
RdRB and JRB for sale as provided herein.


D.                  RBT desires to buy from Youji, and Youji desires to sell to
RBT, as much RdRB and JRB as RBT may order from time to time, as provided below,
for use, marketing and resale throughout all portions of the World other than
the Republic of Indonesia, Vietnam, Thailand, Malaysia, Singapore, Laos,
Cambodia, Myanmar, United Kingdom and Germany (the “Territory”).


Agreement


1.                    Supply, Exclusivity and Delivery.
 
1

--------------------------------------------------------------------------------

1.1.               Supply of Products; Purchase Orders. Youji agrees to sell to
RBT all RdRB, JRB, and other Exclusive Products and Non-Exclusive Products (as
such terms are defined herein) (collectively the “Products”) that RBT may
require from time to time by written purchase order delivered by RBT to Youji
for itself or for its customers (“Purchase Orders”) at such times and in such
qualities and quantities as RBT may order therein. RBT will market and resell
the Products in the Territory. RBT may combine the Products with other products
for use and resale. The JRB and RdRB and other Products purchased by RBT shall
be sold under RBT trademarks and trade names to be determined by RBT.  RBT
agrees to forecast and provide commercially reasonable lead times for Youji’s
processing of Purchase Orders as provided herein.  Each Purchase Order shall set
forth the type and amount of Product and the delivery date.


1.2.               Exclusivity; Representation of Authority.  Except for the
existing customers of Urmatt listed on Exhibit A (“Excluded Customers”), Youji
grants RBT the sole and exclusive right to acquire, market and sell in the
Territory JRB, RdRB and the additional products identified on Exhibit A as
“exclusive” (collectively “Exclusive Products”). Except for sales to Excluded
Customers made in accordance with Section 1.3, none of Youji, Urmatt or any
other entity controlled by Narula will sell or market RdRB, JRB or any of the
other Exclusive Products into the Territory (or for resale or use in the
Territory) other than through RBT. Youji further grants RBT a non-exclusive
right to acquire, market and sell in the Territory the Products identified on
Exhibit A as “non-exclusive” (“Non-Exclusive Products”).  Youji represents and
warrants to RBT that Youji has all necessary right, power and authority to grant
RBT all rights in the Products described herein. Narula agrees to cause Urmatt
to comply and cooperate with all obligations of Youji set forth herein.


1.3.               Product Allocation.  With the exception of the Excluded
Customers, RBT shall have first priority for the purchase of Exclusive Products
and in the event that Youji has insufficient quantities to fulfill all of its
customer orders it shall first fill RBT Purchase Orders.  Product orders shall
be allocated between RBT and Excluded Customers in accordance with the terms
designated on Exhibit B.


1.4.               Delivery and Risk of Loss. All Products provided to RBT
pursuant to this Agreement shall be delivered F.O.B. Port of Bangkok, Thailand
at such time or times set forth in the Purchase Orders. RBT shall arrange for
all shipments and will be solely responsible for all costs and risks associated
with transporting the Products. Title to and risk of loss with respect to the
purchased Products shall pass from Youji to RBT at the time that the shipper or
carrier designated by RBT receives possession of the Products F.O.B. Port of
Bangkok, Thailand..


1.5.               Product Specifications; Organic Statement. All Products shall
be organic and comply with the specifications agreed upon by the Parties prior
to shipment. Youji shall replace or correct any Products which fail to conform. 
Without limiting the foregoing, Youji warrants and represents to RBT that all
Products supplied hereunder shall be produced in accordance with all applicable
laws and shall be merchantable, unadulterated, fit and safe for human
consumption, and comply with all applicable health, safety, labor, building and
other codes and regulations, including without limitation the Global Food Safety
Initiative (“GFSI”), and ISO 9001 or ISO 22005:08, the Food Safety
Modernizations Act of the United States Food and Drug Administration, and the
United States import requirements. All invoices and packing lists for deliveries
of the Products shall include the following: “Organic Food Products, certified
to EU Regulation (EEC) N. 834/2007, and USDA NOP 7 CFR Part 205.” Urmatt Ltd
shall maintain each of the following certifications during the term of this
Agreement: BRC Food Safety Standard including HACCP Food Safety Plan. From time
to time upon request from RBT, Urmatt Ltd shall promptly provide to RBT copies
of its current GFSI or ISO certification.
 
2

--------------------------------------------------------------------------------

1.6.               Inconsistent Provisions. All purchases of Products by RBT
from Youji during the term of this Agreement shall be pursuant to the terms and
conditions of this Agreement, and nothing contained in any Purchase Order, order
confirmation, invoice or other document shall in any way modify or add any terms
and conditions to such purchases. The terms hereof shall supersede any contrary
terms or conditions set forth in any Purchase Order, order confirmation, invoice
or other document.


2.             Purchase Price; Phases 1 and 2.


2.1.               Phase 1. The initial phase of the Supply Agreement (“Phase
1”) shall commence on the Effective Date. Phase 1 shall terminate when Youji
acquires all of the escrowed RBT Shares (as defined below) in accordance
herewith.  During Phase 1, RBT will pay Youji a purchase price for the Products
as follows:
 
(a)            Purchase Price for RdRB and JRB. During Phase 1, RBT shall pay
Youji as the purchase price for RdRB and JRB (i) $20.00 per kilogram of
purchased RdRB and $1.20 per Kilogram of purchased JRB (“Cost of Goods”) plus
(ii) fifty percent (50%) of the resulting RBT Margin.  The “RBT Margin” shall
equal the actual revenues received by RBT from the resale of RdRB, JRB and any
products incorporating or derived from RdRB and/or JRB to unaffiliated third
parties after all returns, refunds, rebates, bad debts, other credits, or
offsets and exclusive of any value added or sales taxes, minus the Cost of Goods
sold.  RBT shall in its sole discretion, but in consultation with Narula,
determine the prices for all such Product sales.  RBT shall pay Youji the Cost
of Goods amounts in cash net 30 days of delivery of the RdRB or JRB F.O.B. Port
of Bangkok, Thailand. RBT shall pay Youji the portion of the purchase price
attributable to RBT Margin through the release to Youji of escrowed RBT stock as
provided in Section 2.1(b).


(b)            RBT Margin and RBT Shares.  As prepayment of the RBT Margin
portion of the purchase price for RdRB and JRB, on the Effective Date RBT shall
issue in the name of Youji Nine Hundred and Fifty Thousand (950,000) shares of
RBT unregistered common stock (the “RBT Shares”) and deliver the RBT Shares to
American Stock Transfer & Trust Company, LLC (“Escrow Agent”) to be held in
escrow. Escrow Agent shall be instructed to release the RBT Shares to Youji as
necessary to satisfy the RBT Margin portion of the purchase in accordance with
the Escrow Agreement attached hereto as Exhibit C.  Solely for the purpose of
determining the number of shares of RBT to apply to the accrual of the RBT
Margin, the RBT Shares shall be valued at a price per share of $2.80.


(c)            Limitation. Notwithstanding anything herein to the contrary, in
no event or circumstance will RBT issue or be required to issue hereunder an
aggregate total of RBT stock in excess of 9.90% of the outstanding shares of RBT
common stock outstanding as of the Effective Date.
 
3

--------------------------------------------------------------------------------

(d)            Other Products.  The purchase price for all Products other than
RdRB and JRB shall be the lowest price offered by Youji, Urmatt or any other
company affiliated with or controlled by Narula for such Product to any third
party commercial customer.


(e)            Compliance with Securities Laws.  The Parties shall take all
action necessary to comply with all applicable legal requirements and
restrictions imposed under U.S. securities and other laws with respect to the
holding and the sale or transfer of RBT Shares.


2.2                 Phase 2. The second phase of this Agreement (“Phase 2”)
shall commence immediately following the end of Phase 1. During Phase 2, RBT
will pay Youji for the Products a purchase price equal to the lesser of (i) the
lowest price offered by Youji, Urmatt or any other company affiliated with or
controlled by Narula to any third party commercial customer for the applicable
Product, and (ii) solely with respect to RdRB and JRB, thirty percent (30%) of
the actual net revenues received by RBT from the resale of the RdRB or JRB to
unaffiliated third parties after all returns, refunds, rebates, bad debts, other
credits, or offsets and exclusive of any value added or sales taxes, or such
greater percentage, not to exceed forty percent (40%), as the Parties may agree
upon from time to time in good faith based on the actual net revenues received
by RBT from such sales.   RBT shall pay Youji the purchase price determined in
accordance with item (i) of this Section in cash within thirty (30) days of
delivery to RBT’s designated U.S. port of delivery. RBT shall pay the costs of
shipping and insurance from the port of Bangkok, Thailand to the designated U.S.
port. In the event RBT is entitled to a refund based on item (ii) of this
Section, RBT may offset the amount of the overpayment from subsequent payments
to Youji or may request a refund, which refund Youji will pay to RBT in cash
within thirty (30) days of the request.


3.             Forecasts and Inventory.


3.1.               Forecasts. Upon execution of this Agreement by both Parties
and thereafter at least 90 days prior to each annual rice planting cycle in
Thailand during the term of this Agreement, RBT shall, in good faith and in
consultation with Youji, prepare and provide to Youji a non-binding forecast of
RBT’s estimated requirements for Products for the coming crop year, segregated
by Product type (“Forecasts”). Without in any manner limiting RBT’s rights under
Section 1.3 to first priority for the purchase of Exclusive Products, Youji
shall fill all forecast RBT Purchase Orders for Products to the maximum extent
that Youji (directly or through its affiliates) is reasonably able to produce or
supply the Products and shall use commercially reasonable efforts to increase to
increase supply to supply any unfulfilled orders as soon as reasonably possible.
Youji also shall use commercially reasonable efforts to provide RBT’s
requirements for Product Purchase Orders that are not included in such Forecast.


3.2.               Inventory.  Youji shall keep on hand an inventory of Products
sufficient to meet all reasonably anticipated Purchase Orders based on the
then-current Forecast.  The Parties agree that at least thirty (30) days supply
of inventory based on the then current Forecast (as defined below) shall be
sufficient.
 
4

--------------------------------------------------------------------------------

4.                   Extruder Lease; License. Subject to the terms and
conditions of this Agreement, (i) Youji hereby leases from RBT, and RBT hereby
leases, and agrees to deliver to Youji, for use during the term of this
Agreement, one of RBT’s proprietary extruders with the right to install and
lease a second extruder as described more fully on Exhibit D hereto
(collectively “Extruders”) for use only at the Urmatt rice mills identified on
Exhibit D (the “Urmatt Rice Mills”), and (ii) RBT grants Youji a non-exclusive,
non-transferable, non-sublicensable, limited license to use the Technology and
Know How solely for the use and operation of the Extruders at the Urmatt Rice
Mills, in both cases for the sole purpose of stabilizing the RdRB and JRB for
sale to RBT.  The lease fee to Youji for use of the Extruders shall be a
one-time payment of One US Dollar (US$ 1.00) for each Extruder. Upon the
termination of this Agreement for any reason, RBT may terminate the lease of the
Extruders.


5.                    Training and Support; Operation of the Extruders.


5.1.               Installation and Training. RBT and Youji shall work together
to design the optimal plan for integrating the Extruders into the existing
facilities at the Urmatt Rice Mills. Youji shall be responsible for all
installation costs and costs of modification necessary to adapt the Extruders
for use with the related equipment. Nothing herein is intended to permit the
relocation or installation of any RBT extruders at any location other than the
Urmatt Rice Mills or the sale or license of extruders for use other than in the
Urmatt Rice Mills.  Should an Extruder require installation from a RBT
technician, Youji shall pay or reimburse RBT within fifteen (15) days of
receiving an invoice for the reasonable costs of travel, lodging, meals,
communications and salary and benefits and any other related costs of such
technician when conducting the on-site visit. RBT agrees that no markup will be
added to such costs. Youji will provide sufficient space, utilities and access
as necessary or useful for the proper installation and operation of the
Extruders. Youji shall be responsible for any reasonable costs associated with
the motors and control panels for the Extruders to comply with local laws
governing power inputs.


5.2.               Operation and Maintenance of the Extruder. Youji will provide
the necessary personnel to properly clean, operate and maintain the Extruder
during the term of this Agreement; provided, however, that RBT will be
responsible for providing an estimated one (1) year supply of replacement parts
normally used during normal operations for the Extruder. Any parts destroyed or
rendered unusable (excluding any destruction or lack of usability attributable
to regular wear and tear) by Youji personnel will be replaced at the expense of
Youji. Youji will maintain, clean and operate the Extruder and store RdRB and
JRB in a manner that (i) complies with all reasonable RBT requirements provided
by RBT to Youji from time to time, (ii) complies with all applicable health,
safety, labor, building and other codes and regulations, including the Global
Food Safety Initiative and the Food Safety Modernizations Act, and all
applicable industry standards, (iii) avoids contamination of any RdRB or JRB and
maintains the RdRB and in a sanitary and food grade quality and (iv) avoids
damage to the RBT Extruder. Youji further agrees to include the portion of the
Urmatt Rice Mills from which the Extruder is located as part of Youji’s Global
Food Safety Initiative (“GFSI”) certification for the Urmatt Rice Mills. Upon
request from RBT, Youji shall provide to RBT copies of its current GFSI
certification covering the Extruders and portion of the Urmatt Rice Mills from
which the Extruder is operated.


5.3.               No Other use of Extruders. Youji shall have no right to use
the Extruders for any use other than for RBT or for any purpose other than as
expressly provided in this Agreement.
 
5

--------------------------------------------------------------------------------

5.5.               Records, Access Rights and Servicing Extruder. Youji agrees
that at all times it will maintain current, accurate and complete books and
records relating to its operation and maintenance of the Extruders and
processing of JRB and RdRB in accordance with the requirements of this
Agreement. RBT and its agents shall have the right, from time to time, to access
the Urmatt Rice Mills to (i) service, upgrade and inspect the Extruders, (ii)
examine Youji’s relevant books, records and accounts for the purpose of
verifying Youji’s compliance with the terms of this Agreement, and (iii)
complete quality control inspections and monitoring, (iv) complete any other
audits or examinations required by customers of RBT. Such access shall be during
normal business hours and with at least ten (10) days’ prior notice to Youji.


6.             Extruder Technology; Breach; Wasting Parts.


6.1.              Proprietary Technology and IP Rights. The Extruders comprise
the embodiment of trade secret and proprietary technology and information that
RBT has expended substantial sums to develop, improve and maintain. In addition
to any restrictions specified herein, Youji covenants and agrees that it shall
not itself, or through any parent, subsidiary, affiliate, agent or other third
party: (i) sell, lease, license or sublicense the Technology and Know How or any
other RBT rice bran stabilization technology or information or IP Rights, (ii)
decompile, disassemble, or reverse engineer the Extruders, in whole or in part,
(iii) allow access to the Extruders by any person other than Youji’s employees
and agents, (iv) develop any derivative equipment based upon the Extruders or
use the Extruders to provide any services to any third parties (other than as
specifically agreed in this Agreement), or (v) provide, disclose, divulge or
make available to, or permit use of the Extruders by any third party without
RBT’s prior written consent. Nothing contained herein grants any Party any
rights in RBT IP Rights other than the limited license of the Technology and
Know How pursuant hereto. All Parties acknowledge and agree that RBT is the
owner of all of the RBT IP Rights. Youji agrees to indemnify, defend and hold
harmless RBT from and against any and all damages incurred by RBT as a result of
any breach by Youji or any parent, subsidiary, affiliate, or agent of Youji of
the terms of this Section 6.1.


6.2.               Breach. Youji recognizes and acknowledges that irreparable
injury or damage shall result to the business of RBT in the event of a breach or
threatened breach by Youji of any of the terms or provisions of this Section 6,
and Youji therefore agrees that, notwithstanding anything to the contrary, RBT
shall be entitled to an injunction restraining Youji from engaging in any
activity constituting such breach or threatened breach. Nothing contained in
this Agreement shall be construed as prohibiting RBT from pursuing any other
remedies available to RBT at law or in equity for such breach or threatened
breach, including, but not limited to, the recovery of damages from Youji.


6.3                 Wasting Parts. Youji recognizes and acknowledge that certain
proprietary parts for the extruders must be replaced on a regular basis,
especially the cones, and agree that they will purchase replacement parts only
from RBT at cost. Youji specifically agrees that, without the prior written
approval of RBT, it will not produce any parts for the Extruders internally or
ask any third party to attempt to make any replacement parts for the Extruders.
RBT agrees to produce and deliver wasting parts for the Extruders subject to
receiving 90 days written notice from Youji.
 
6

--------------------------------------------------------------------------------

7.                    Reports and Inspections.


7.1.               Statements. At the end of each month RBT shall prepare a
monthly sales report that set fort sales of the purchased Products (in units and
dollars) and submit such report to Youji prior to the end of the following
month. RBT shall maintain a month’s report for no less than 2 years from the
date of creation of such report.  RBT shall further submit all applicable
computations applicable to the purchase price for the Products, including a
computation of the RBT Margin during Phase 1.


7.2.               Inspection Rights. Youji shall have the right, upon
reasonable notice, to inspect RBT’s books and records and all other documents
and material in RBT’s possession or control with respect to the subject matter
of this Agreement.
 
8.             Term and Termination.


8.1.               Term. The term of this Agreement shall commence on the
Effective Date and unless terminated earlier under Section 8.2, shall remain in
effect for a period of five (5) years from the Effective Date (“Initial Term”).
After the Initial Term, this Agreement will automatically renew for successive
five (5) year renewal terms (each a “Renewal Term”) unless RBT notifies Youji
with twelve (12) months prior notice of its intent to terminate  this
Agreement.  Upon receipt of such notice by Youji from RBT, this Agreement will
terminate twelve (12) months) after the delivery of such notice to Youji by RBT.


8.2.               Termination. This Agreement may be terminated prior to
expiration of the then-current Initial Term or Renewal Term without liability of
the terminating Party as follows:


(a)            By RBT at any time upon twelve (12) month’s written notice of
termination to Youji; and


(b)            By either Party at any time after the sixtieth (60th) day
following written notice to the other Party of the material breach by the other
Party of any provision contained in this Agreement, specifying the nature and
extent of the breach, if within such sixty (60) day period the specified breach
has not been cured to the reasonable satisfaction of the aggrieved Party.


8.3.               Effect of Termination. The expiration or termination of this
Agreement shall discharge each Party from the further performance of its
respective obligations hereunder, but shall not release either Party from
liability arising before the expiration or as a result thereof. Upon termination
or expiration of this Agreement for any reason, Youji shall, at its own expense,
remove the Extruders from Youji’s facilities and ship the Extruders to RBT’s
warehouse facility in Sacramento , California or such similar California
location as advised by RBT. All designs, blueprints, and components relating to
the Extruders are the sole property of RBT and under no circumstances will any
right, title or interest in the equipment convey to Youji.


8.4.               Survival of Covenants. The obligations of the Parties under
Sections 2.1(c) and (e), 5.3, 6.1, 6.2, 8, 9, 10 and 11 and any other provisions
that by their nature should survive, shall survive any expiration or termination
of this Agreement.
 
7

--------------------------------------------------------------------------------

9.                    Indemnification; Insurance.


9.1.               Indemnification. Each Party hereby agrees to indemnify,
defend and hold the other Party and the other’s directors, officers,
shareholders, members, employees and agents harmless from and against any breach
by the indemnifying Party of its obligations hereunder.

 
9.2.               Indemnification Procedure. Any Party claiming indemnification
under this Agreement (the “Indemnified Party”) shall provide the other Party
(the “Indemnifying Party”) prompt notice in writing upon becoming aware of any
action, suit, proceeding, claim, demand, judgment or assessment with respect to
which a right to indemnification is claimed under this Section 8.2 (a “Claim”).
The Indemnifying Party shall thereupon having the right to assume control of the
defense and/or settlement of the Claim, provided that (i) the Indemnifying Party
promptly undertakes such defense/or settlement, and thereafter pursues the same
with reasonable diligence; (i) the Indemnifying Party keeps the Indemnified
Party reasonably informed of the progress of such defense and/or settlement; and
(iii) the Indemnifying Party does not compromise or settle the Claim without the
Indemnified Party’s prior written consent, which consent will not be
unreasonably withheld, conditioned or delayed. The Indemnified Party may
participate in the defense of a Claim at its own expense; however, the
Indemnified Party’s participation shall be solely as an observer.


9.3.               Insurance. Each Party hereby agrees to maintain at all times
during the term of this Agreement (i) commercial general liability insurance
sufficient in scope of coverage to cover its respective liabilities under this
Agreement in the amount of one million dollars ($1,000,000) per claim and in the
aggregate and (ii) product liability insurance covering the sale of Products in
the amount of five million dollars ($5,000,000) per claim and in the aggregate,
in each case naming the other Party as an additional insured, and from time to
time upon request of the other Party to furnish reasonable evidence of such
coverage. If either Party fails to satisfy its obligations under Section 9.3,
the other Party may purchase and maintain such insurance on such Party’s behalf
and may add any premiums so paid to the amounts otherwise payable by the other
Party hereunder.


10.                 Confidentiality. Each Party agrees that during the course of
performance of this Agreement, such Party may receive or learn information
relating to the other Party, including without limitation the customers,
suppliers, capacities, processes, patents, products, procedures, know-how,
costs, business plans, assets or business of the other Party, and that much of
such information comprises trade secrets. Each Party agrees to treat all such
information as confidential, and (i) to use at least the same measures and
procedures to protect such information from non-permitted use or disclosure as
it uses to protect its own confidential information, but no less than reasonable
care, and (ii) not to disclose such information to anyone other than those
employees involved in the administration of this Agreement that have a need to
know such information. Each Party further agrees not to use any such information
(or permit the use thereof by any of its employees) except as expressly
permitted by this Agreement, whether for its own benefit or to the detriment of
the other, and not to disclose or to permit the disclosure of any such
information by any person or entity under its control or influence, except to
the extent that any such disclosure is required by law or by legal process, and
then only after giving the other party reasonable advance notice of and an
opportunity to contest the proposed disclosure. Notwithstanding the foregoing,
the information comprising confidential information pursuant to this Section 9
shall not include information of the other party that (A) is readily
ascertainable or obtainable from public information, (B) is received from a
third party not known to the recipient to be under and obligation to keep such
information confidential, (C) is or becomes to known to the public other than
through disclosure by the receiving Party, (D) the recipient can demonstrate was
in such Party’s possession (and not subject to an obligation to keep such
information confidential) prior to disclosure thereof in connection with the
transactions contemplated by this Agreement, or (E) was independently developed
by the receiving Party. Notwithstanding the foregoing, Youji acknowledges and
agrees that the Extruders are proprietary to RBT and the method of stabilizing
rice bran accomplished by the Extruders is confidential information owned by
RBT. The Parties agree that any breach of the provisions of this Section 10 may
result in damage to the aggrieved Party that is irreparable, speculative or
otherwise difficult to prove, and that each Party accordingly shall be entitled
to injunctive relief in the event of any breach or threatened breach hereof by
the other.
 
8

--------------------------------------------------------------------------------

11.                 Miscellaneous.


11.1.            Waivers and Amendments. No purported amendment or waiver of any
provision of or right under this Agreement shall be enforceable unless in
writing signed by the Party against whom such enforcement is sought.


11.2.            Non-assignability. This Agreement shall not be assigned by any
Party without the consent of the other Parties, which consent shall not be
unreasonably withheld. The Parties agree that this Agreement shall be assignable
by either Party to their successor in interest in connection with a sale of all
or substantially all of the assets or equity of the assigning Party to the
assignee; provided that (i) the assignee agrees in writing to be bound by the
provisions hereof, (ii) all related agreements between the Parties are also
assigned to the transferee, and (iii) notice of the proposed assignment is
provided to the other Party hereto at least ten (10) days prior to the
assignment. Any assignment contrary to the provisions of this Section shall be
deemed a material breach of this Agreement.


11.3.            No Joint Venture or Partnership. Nothing in this Agreement
shall be construed to create a partnership or joint venture of any kind or for
any purpose between the Parties, or to constitute either Party a special or
general agent of the other, and neither Party will act or represent otherwise to
any third party.


11.4.            Disclaimer of Warranties. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER YOUJI NOR RBT MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND, WHETHER EXPRESS OR IMPLIED. BOTH PARTIES EXPRESSLY DISCLAIM THE WARRANTY
OF MERCHANTABILITY AND THE WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.


11.5.            Limitation of Liability. Notwithstanding anything contained in
this Agreement, neither Party shall be liable to the other Party, whether in
tort, in contract or otherwise, and whether directly or by way of
indemnification, contribution or otherwise, for any incidental, consequential,
punitive or exemplary damages, (including without limitation lost profits or
revenues or injury to business or business reputation), whether of the other
Party or of any third Party, relating to or arising out of the obligations of
the Parties hereunder.
 
9

--------------------------------------------------------------------------------

11.6.            Force Majeure. Youji shall not be responsible for any delays in
processing of any Products ordered by RBT on account of strikes, blackouts,
floods, droughts, riots, epidemics, fire, governmental regulation, acts of God
or other causes beyond its control, but only during the reasonable period of
such cause beyond its control.


11.7.            Notices. Any notice under or relating to this Agreement shall
be in writing and shall be deemed duly given upon the earlier to occur of (i)
actual receipt of the notice by the addressee; (ii) confirmed electronic
transmission to the addressee of the notice or a facsimile thereof; (iii) if
deposited with a nationally-recognized messenger service which guarantees
delivery within a specified period (not to exceed three (3) business days), the
end of such guaranteed period; or (iv) if sent by certified or registered United
States Mail, the third (3rd) business day after such mailing; in each case if
transmission, postage or delivery charges are prepared and the notice is
addressed or delivered as follows:


If to Youji:
Youji Company Limited
 
Attn: Director
 
Unit 21, 5/F, Kowloon Bay Industrial Centre,
 
15 Wang Hoi Road, Kowloon, Hong Kong
 
Tel: +852 2759 1213
 
Fax: +852 2759 1215
 
Email: Arvind@urmatt.com
   
Copy to:
Urmatt Ltd.
 
1000/30 P.B. Tower, 9th Floor,
 
Sukhumvit 71 Road, Klongton – Nua, Wattana, Bangkok
 
Fax: +66 2713 0243
 
Email: Arvind@urmatt.com
   
If to RBT:
RiceBran Technologies
 
6720 N. Scottsdale Road, Suite 390
 
Scottsdale, AZ 85253
 
Attention: Chief Executive Officer
 
Fax: 602-522-3001
 
Email: jshort@ricebrantech.com
 
Email: dbelt@ricebrantech.com
   
Copy to:
Weintraub Tobin Chediak
 
Coleman Grodin Law Corporation
 
400 Capitol Mall, 11th Floor
 
Sacramento, CA 94864
 
Attention: Chris Chediak
 
Fax: 916-446-1611
 
Email: chediak@weintraub.com

 
10

--------------------------------------------------------------------------------

Any Party may from time to time change its respective address for notice by
delivering written notice of such change to the other Party. The burden of proof
of due delivery under this paragraph shall be upon the Party giving notice.


11.8.            Severability. In case any provision of this Agreement shall be
declared invalid, illegal or unenforceable in any jurisdiction, such provision
shall be deemed stricken from this Agreement as to that jurisdiction only, and
the validity, legality and enforceability of this Agreement or of any of its
provisions in such jurisdiction or in any other jurisdiction shall not otherwise
be affected.


11.9.            Titles and Headings. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in interpreting or construing this Agreement.


11.10.         Expenses. Except as expressly otherwise set forth herein, each
Party shall bear its own attorneys’ and other professional and business
advisors’ fees and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement. In the event that any
Party brings any action (whether any arbitration proceeding or otherwise) to
enforce any of the provisions of this Agreement, the prevailing Party shall be
entitled to recover reasonable attorneys’ fees and costs from the other Party.


11.11.         Entire Agreement. This Agreement and the Purchase Orders
constitute the entire agreement between the Parties regarding the subject
matter, all oral agreements being merged herein and therein, and supersede all
prior representations. There are no representations, agreements, arrangements,
or understandings, oral or written, between or among the Parties relating to the
subject matter of this Agreement that are not fully expressed herein or therein.


11.12.         Regulatory Filings/Publicity. The Parties understand that within
four (4) days of the effective date of this Agreement, RBT will file a Form 8-K
publically disclosing this Agreement.  The Parties agree that following the
filing of the Form 8-K, each Party may issue a press release approved by the
other Party (such approval not to be unreasonably withheld) disclosing the
existence and general structure of, but not the economic terms of, this
Agreement; and that concurrently with the issuance of a press release, RBT may
hold a conference call for its public shareholders to explain the relationship
between the parties and the functioning and value of the Agreement. Other than
such regulatory filings, the issuance of such general press releases,  and the
conference call with shareholders, neither Party may make any other public
announcement regarding this Agreement, or the subject matter or economic terms
contained herein, without the prior written consent of the other Party, except
as may be required by applicable law in which event, the disclosing Party shall
endeavor to give the non-disclosing Party prior notice of any such requirements.


11.13.         Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Arizona applicable to contracts
entered into and to be performed entirely within Arizona, and shall be given a
fair and reasonable construction in accordance with the intent of the parties.
 
11

--------------------------------------------------------------------------------

11.14.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


11.15.         GAAP. The parties agree that for all calculations provided
herein, including but not limited to the Cost of Goods sold and RBT Margin, they
be in accordance with generally accepted US accounting principles “GAAP”,
consistently applied.


11.16.         Compliance with Securities Laws.  The Parties shall take all
action necessary to comply with all applicable legal requirements and
restrictions imposed under U.S. securities and other laws with respect to the
holding and the sale or transfer of RBT Shares


[remainder of page intentionally left blank]
 
12

--------------------------------------------------------------------------------

Each of the Parties hereto has executed this Exclusive Supply and Cooperation
Agreement, or has caused this Agreement to be executed on its behalf by a
representative duly authorized, all as of the Effective Date.



 
/s/ Arvind Narula
   
Arvind Narula, an individual
         
Youji Company Limited
 

 

  By
 /s/ Arvind Narula
   
Name: Arvind Narula
 
Title: Director
     
RiceBran Technologies

 

  By   /s/ W. John Short    
Name: W. John Short
 
Title: CEO & President

 
13

--------------------------------------------------------------------------------

EXHIBIT A


Excluded Customers; Exclusive
and Non-Exclusive Products


Exclusive Products
Jasmine Rice Bran :
Red Rice Bran :


Non-Exclusive Products
Jasmine Rice, brown, white
Parboiled Rice, brown, white
Long grain rice, brown, white
Black rice, brown, white
Glutinous rice, brown, white


 LOW ARSENIC RICE, all varieties


Quick cook Rice, flavored, unflavored, all varieties (not yet launched)
Rice Flour, all varieties
STERILISED RICE HUSK, anti-caking agent


KALE PRODUCTS (not yet launched, expect end 2016)


NON URMATT PRODUCTS THAT CANNOT BE GUARANTEED AVAILABILITY BUT NARULA HAS
SUBSTANTIAL CONTROL OVER THROUGH MAJOR OWNERSHIP OF OPERATONS :


COCONUT PRODUCTS (to be launched first quarter 2016)
COCONUT WATER
COCONUT WRAPS


GLUTEN FREE NOODLES
RED, BROWN, WHITE, BLACK
 quick cook noodles (not yet launched, expect end 2016)


PRODUCTS IN PLANNING
RICE STARCH
-RICE PROTEIN
- BABY POWDER FROM RICE FLOUR
- SHELF-STABLE READY RICE BASED MEALS
 
14

--------------------------------------------------------------------------------

- SEVERAL RICE BRAN BASED PRODUCTS THAT CAN BE MADE IN USA
-


Existing Customers*


C&F Foods, Inc.,
U.S.A
Lotus Foods,Inc.
U.S.A
Sage V Foods LLC.,
U.S.A
Western Foods,
U.S.A
   
Bay State Milling
U.S.A
   
In Harvest
U.S.A

 
15

--------------------------------------------------------------------------------

EXHIBIT B


Product Allocation
 
[image00004.jpg]
 
16

--------------------------------------------------------------------------------

EXHIBIT C


Form Escrow Agreement
(See Attached)
 


17

--------------------------------------------------------------------------------

[image00002.jpg]
 
ESCROW AGREEMENT


This ESCROW AGREEMENT, dated as of February __, 2016 (together with Schedule A
hereto, this “Agreement”), is by and among RICEBRAN TECHNOLOGIES, a California
corporation, with principal offices located at 6720 N. Scottsdale Road, Suite
#390, Scottsdale, AZ 85253 (“Depositor”); ARVIND NARULA, an individual mailing
address 1000/30 P.B. Tower, 9th Floor, Sukhumvit 71 Road, Klongton – Nua,
Wattana, Bangkok (“Narula”) and YOUJI COMPANY LIMITED, a Hong Kong limited
company, a Unit 21, 5/F, Kowloon Bay Industrial Centre, 15 Wang Hoi Road,
Kowloon, Hong Kong (together with Narula, “Recipient”); and AMERICAN STOCK
TRANSFER & TRUST COMPANY, LLC, a New York limited liability trust company, with
principal offices located at 6201 15th Avenue, Brooklyn, New York, 11219
(“Escrow Agent”).


WHEREAS, Depositor and Recipient have entered into an Exclusive Supply and
Cooperation Agreement (the “Underlying Agreement”), dated as of February 8,
2016, pursuant to which Depositor will pay Recipient a portion of the RBT Margin
(as defined in the Underlying Agreement) in the form of common stock of
Depositor at a value as set forth in the Underlying Agreement. The Underlying
Agreement provides that Depositor shall issue and deposit the Escrowed Shares
(defined below) into escrow with Escrow Agent for the benefit of Depositor and
Recipient to be held by Escrow Agent;


WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the Escrowed
Shares in accordance with the terms of this Agreement;


WHEREAS, Depositor and Recipient hereby appoint the Representatives (as defined
below) to represent them for all purposes in connection with this Agreement
(including the Escrowed Shares); and


WHEREAS, in order to establish the Escrowed Shares and otherwise to effect the
provisions of the Underlying Agreement, the parties hereto have entered into
this Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:



1. Definitions. The following terms shall have the meanings indicated or
referred to below, inclusive of their singular and plural forms, except where
the context requires otherwise. Unless the context requires otherwise, all
references to “years,” “months,” or “days” shall mean “calendar years,”
“calendar months,” and “calendar days.” References in this Agreement to
“including” shall mean “including, without limitation,” whether or not so
specified. Any term not defined below which is initially capitalized in this
Agreement shall have the meaning ascribed to it in this Agreement.

 
18

--------------------------------------------------------------------------------

“Affiliate” means, with respect to any person, (a) a person which directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such person, (b) any person of which such person is
the beneficial owner of a twenty-five percent (25%) or greater interest, or (c)
any person which acquires all or substantially all of the assets of such person.
A person is deemed to control another person if such person, directly or
indirectly, has the power to direct the management, operations or business of
such person. The term “beneficial owner” is to be determined in accordance with
Rule 13d-3 of the Securities Exchange Act of 1934, as amended.


“Business Day” shall mean any day other than a Saturday, a Sunday, or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.


“Depositor Representative” shall mean either of the persons so designated on
Schedule A hereto or any other persons designated in a writing signed by
Depositor and delivered to Escrow Agent and Recipient Representative in
accordance with the notice provisions of this Agreement, to act as Depositor’s
representative under this Agreement.


“Escrow Period” shall mean the period commencing on the date hereof and ending
on the applicable termination date set forth on Schedule A hereto.


“Escrow Property” shall mean the Escrow Shares and any dividends on the Escrow
Shares.


“Joint Written Direction” shall mean a written direction executed by the
Representatives (as defined below) and directing Escrow Agent to disburse all or
a portion of the Escrowed Shares or to take or refrain from taking an action
pursuant to this Agreement.


“Recipient Representative” shall mean the persons so designated on Schedule A
hereto or any other person designated in a writing signed by Recipient and
delivered to Escrow Agent and Depositor Representative in accordance with the
notice provisions of this Agreement, to act as Recipient’s representative under
this Agreement.


“Representatives” shall mean Depositor Representative and Recipient
Representative.



2. Appointment of and Acceptance by Escrow Agent. Depositor and Recipient hereby
appoint Escrow Agent to serve as escrow agent hereunder. Escrow Agent hereby
accepts such appointment and, upon receipt of the Escrowed Shares in accordance
with Section 3 below, agrees to hold and disburse Escrowed Shares in accordance
with this Agreement.

 
19

--------------------------------------------------------------------------------

3. Issuance and Deposit of Escrowed Shares. Simultaneously with the execution
and delivery of this Agreement, Depositor will, pursuant to the terms of the
Underlying Agreement, issue 950,000 shares of common stock partially paid to be
held by Escrow Agent in book-entry format, being held in the name of Transfer
Agent, but whose books shall reflect the recipient (the “Escrowed Shares”), and
which shall bear the following legends:

 
“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.”
 
“THE SHARES REPRESENTED HEREBY ARE PARTLY PAID AND ARE SUBJECT TO (i)
RESTRICTIONS ON TRANSFER AND (ii) CALL AND REDEMPTION BY RICEBRAN TECHNOLOGIES
IN THE EVENT THE SHARES DO NOT BECOME FULLY PAID PURSUANT TO RICEBRAN
TECHNOLOGIES’ EXCLUSIVE SUPPLY AND COOPERATION AGREEMENT DATED FEBRUARY 8, 2016,
AVAILABLE FOR INSPECTION AT WWW.SEC.GOV AND AT RICEBRAN TECHNOLOGIES’ PRINCIPAL
OFFICE, AND SECTION 409(D) OF THE CALIFORNIA CORPORATIONS CODE. THE TOTAL AMOUNT
OF CONSIDERATION FOR THE SHARES SHALL BE $2.80 PER SHARE, OF WHICH $0.000001 HAS
BEEN PAID.”
 
“THE SHARES REPRESENTED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF
WHICH MAY BE OBTAINED FROM THE ISSUER) AND BY ACCEPTING ANY INTEREST IN SUCH
SHARES THE PERSON HOLDING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL
BECOME BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT. A COPY OF SUCH
VOTING AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER WITHOUT CHARGE UPON
WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.”
 
20

--------------------------------------------------------------------------------

4. Maintenance of Escrowed Shares.

 

(a) The Escrow Agent is authorized and directed to hold the Escrowed Shares. The
Escrow Agent is not authorized to sell any Escrowed Shares at any time during
the term of this Agreement. Subject to California Corporations Code Section
409(d), any dividends paid by Company on the Escrowed Shares shall become part
of the Escrow Property and disbursed in accordance with Section 5 of this Escrow
Agreement.

 

(b) No party shall have any responsibility or liability for any decline in the
value of the Escrow Property which may result from any decrease in the value of
the Escrowed Shares that occurs from and after the date of issuance. The parties
agree that the risk of fluctuations in the value of the Escrowed Shares is a
risk that each party of the parties understands and has agreed to assume, and as
to which no party has any liability or responsibility. The Escrow Agent may
distribute the Escrowed Shares only in accordance with Section 5 below. The
parties acknowledge that the Escrow Agent is not providing investment
supervision, recommendation or advice of any kind in connection with this
escrow.

 

5. Release of Escrow Property.

 

(a) Escrow Agent shall disburse Escrow Property from time to time, upon receipt
of, and in accordance with, a Joint Written Direction. Such Joint Written
Direction shall set forth the number the shares to be released (“Released
Shares”). Upon receipt of a Joint Written Direction, Escrow Agent shall instruct
American Stock and Transfer & Trust Company, LLC, as Depositor’s transfer agent
(in such capacity, “Transfer Agent”) to updated the book entry for the Released
Shares to remove the second and third of the three legends listed in Section 3.
The book entry for the remaining Escrowed Shares shall continue to reflect the
legends set forth in Section 3 and remain part of the Escrow Property. Such
Released Shares and any dividends thereon shall then be released from the Escrow
Property and delivered to Recipient, as set forth on Schedule A. Any and all
releases under this Section 5 shall be made within five (5) Business Days of
Escrow Agent’s receipt of a Joint Written Direction.

 

(b) If there is any amount of undisbursed or unclaimed Escrow Property on the
Termination Date (as defined in Schedule A hereto) (the “Unpaid Escrowed
Shares”), and if Escrow Agent shall not have received a Joint Written Direction
no later than five (5) days after the Termination Date (as defined in Schedule A
hereto), Depositor shall be automatically deemed to exercise a call in to redeem
the Unpaid Escrowed Shares at $0.000001 per share, pursuant to which Escrow
Agent shall deliver the Unpaid Escrowed Shares to Transfer Agent, who shall
cancel such Unpaid Escrowed Shares and deliver the funds for such Unpaid
Escrowed Shares to Recipient by check mailed to the address set forth on
Schedule A.

 

6. Investment of Cash Funds. Escrow Agent is herein directed and instructed to
invest and reinvest any cash received in respect of the Escrowed Property in one
or more of the following:

 
21

--------------------------------------------------------------------------------

(a) direct obligations of the United States of America or obligations the
principal of and the interest on which are unconditionally guaranteed by the
United States of America;

 

(b) certificates of deposit issued by any Federal Deposit Insurance
Corporation-insured bank, bank and trust company, or national banking
association (subject to applicable limits);

 

(c) repurchase agreements or direct deposits with any bank, trust company,
primary broker-dealer or national banking association; or

 

(d) any institutional money market fund.

 
With the execution of this document, the parties hereto acknowledge receipt of
prospectuses and/or disclosure materials associated with the investment vehicle
(if applicable), either through means of hardcopy or via access to the website
associated with the investment(s) selected by the parties to this Agreement. The
parties hereto acknowledge that they have discussed the investment(s) and are in
agreement as to the selected investment(s). The parties hereto acknowledge and
agree that Escrow Agent will not provide supervision, recommendations or advice
relating to either the investment of such moneys or the purchase, sale,
retention or other disposition of any investment(s) described herein. Depositor
and Recipient may provide instructions changing the investment(s) of such moneys
(subject to applicable minimum investment requirements) by the furnishing of a
Joint Written Direction to Escrow Agent.
 
Each of the foregoing investments shall be made in the name of Escrow Agent for
the benefit of Depositor and Recipient. Any investment permitted above may be
made with or in one or more of its Affiliates or in any fund or other investment
vehicle managed by Escrow Agent or an Affiliate thereof and may be effected
through the facilities of Escrow Agent’s or its Affiliate’s trading or capital
market operations. The parties hereto acknowledge and agree that, in connection
with such moneys’ investment in mutual funds or other investments, Escrow Agent
(or any Affiliate thereof) receives or may receive additional compensation from
mutual funds or other third parties or Affiliates that could be deemed to be in
Escrow Agent’s self interest for (x) effecting investments in securities and
other investments or (y) serving as escrow agent, transfer agent, custodian,
subcustodian, administrator, or shareholder servicing agent, or other
non-advisory capacity. No transactional confirmation shall be required for any
investment or reinvestment transaction (buy, sale, or other) that is otherwise
covered by a monthly statement. No investment shall be made in any instrument or
security that has a maturity of greater than six (6) months. Notwithstanding
anything to the contrary contained herein, Escrow Agent may, without notice to
Depositor, Recipient, or the Representatives, sell or liquidate any of the
foregoing investments at any time if the proceeds thereof are required for any
disbursement of such moneys permitted or required hereunder. All investment
earnings shall become part of such moneys and investment losses shall be charged
against such moneys Funds. Escrow Agent shall not be liable or responsible for
loss in the value of any investment made pursuant to this Agreement, or for any
loss, cost or penalty resulting from any sale or liquidation of such moneys.
With respect to any such moneys received by Escrow Agent after 1:00 p.m., New
York time, Escrow Agent shall not be required to invest such funds or to effect
any investment instruction until the next day upon which Escrow Agent is open
for regular business hours.
 
22

--------------------------------------------------------------------------------

7. Suspension of Performance; Release to Court. If, at any time, (i) there shall
exist any dispute between or among Depositor, Recipient and/or either of the
Representatives with respect to the holding or disposition of all or any portion
of the Escrow Property or any other obligations of Escrow Agent hereunder, (ii)
Escrow Agent is unable to determine, to Escrow Agent’s sole satisfaction, the
proper disposition of all or any portion of the Escrow Property or Escrow
Agent’s proper actions with respect to its obligations hereunder, or (iii) the
Representatives have not, within thirty (30) days of the furnishing by Escrow
Agent of a notice of resignation pursuant to Section 8 hereof, appointed a
successor escrow agent to act hereunder (which such successor escrow agent has
accepted such appointment), then Escrow Agent may, in its sole discretion, take
either or both of the following actions:

 

(a) suspend the performance of any of its obligations under this Agreement until
such dispute or uncertainty shall be resolved to the sole satisfaction of Escrow
Agent or until a successor escrow agent shall have been appointed (as the case
may be).

 

(b) petition (by means of an interpleader action or any other appropriate
method) any court of competent jurisdiction in any venue convenient to Escrow
Agent, for instructions with respect to such dispute or uncertainty, and to the
extent required or permitted by law, put into trust in such court, for holding
and disposition in accordance with the instructions of such court, all Escrow
Property and Depositor and Recipient shall pay Escrow Agent of all fees, costs
and expenses (including court costs and expenses and attorneys’ fees) or any
other amount payable to, incurred by, or expected to be incurred by Escrow Agent
in connection with the performance of its duties and the exercise of its rights
hereunder.

 
Escrow Agent shall have no liability to Depositor, Recipient, or either of the
Representatives, or to their respective shareholders, partners, or members,
officers or directors, employees, Affiliates or any other person with respect to
any such suspension of performance or deposit into trust in court, specifically
including any liability or claimed liability that may arise, or be alleged to
have arisen, out of or as a result of any delay in the disbursement of Escrow
Property or any delay in or with respect to any other action required or
requested of Escrow Agent.
 
23

--------------------------------------------------------------------------------

8. Resignation of Escrow Agent. Escrow Agent may resign and be discharged from
the performance of its duties hereunder at any time by giving ten (10) days’
prior written notice to Depositor, Recipient, and the Representatives specifying
the date when such resignation shall take effect. Upon any such notice of
resignation, the Representatives shall jointly issue to Escrow Agent a Joint
Written Direction authorizing redelivery of the Escrow Property to a bank or
trust company that has been retained as successor to Escrow Agent hereunder
prior to the effective date of such resignation. The retiring Escrow Agent shall
transmit all records pertaining to the Escrow Property and shall pay all Escrow
Property to the successor escrow agent, after making copies of such records as
the retiring Escrow Agent deems advisable and after deduction and payment to the
retiring Escrow Agent of all fees, costs and expenses (including court costs and
expenses and attorneys’ fees) or any other amount payable to, incurred by, or
expected to be incurred by the retiring Escrow Agent in connection with the
performance of its duties and the exercise of its rights hereunder.

 
After any retiring Escrow Agent’s resignation, the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Escrow Agent under this Agreement. Any corporation or other entity
into which Escrow Agent may be merged or converted or with which it may be
merged or consolidated, or any other entity to which all or a majority of all of
Escrow Agent’s escrow business may be transferred by sale of assets or
otherwise, shall be Escrow Agent under this Agreement without further act or
consent of any party hereto.
 

9. Liability of Escrow Agent. Escrow Agent undertakes to perform only the
ministerial duties as are expressly set forth herein and no other duties and
obligations (fiduciary or otherwise) shall be implied. Escrow Agent shall have
no duty to enforce any obligation of any other person to make any payment or
delivery, or to direct or cause any payment or delivery to be made, or to
enforce any obligation of any other person to perform any other act. Escrow
Agent shall have no liability under and no duty to inquire as to the provisions
of any agreement (even though such agreement may be referenced in this
Agreement) other than this Agreement. In the event of any conflict between the
terms and provisions of this Agreement and any other agreement, as to Escrow
Agent, the terms and conditions of this Agreement shall control subject to
Section 30 hereof. Escrow Agent is not a party to the Underlying Agreement, is
not bound by any of its terms, and has not undertaken in any way to effectuate,
implement or comply with the Underlying Agreement. Escrow Agent shall not be
liable to Depositor or Recipient or to anyone else for any action taken or
omitted by it in good faith except to the extent that a court of competent
jurisdiction determines that Escrow Agent’s gross negligence or willful
misconduct was the primary cause of any loss to Depositor or Recipient. Escrow
Agent’s sole responsibility shall be for the safekeeping and disbursement of the
Escrow Property in accordance with the terms of this Agreement. Escrow Agent
shall have no implied duties or obligations and shall not be charged with
knowledge or notice of any fact or circumstance not specifically set forth
herein. Escrow Agent shall have no duty to solicit any payment which may be due
to be paid in Escrow Property or to confirm or verify the accuracy or
correctness of any amounts deposited in accordance with this Agreement. Escrow
Agent may rely conclusively, and shall be protected in acting, upon any notice,
instruction (including a Joint Written Direction (such as a wire transfer
instruction)), request, order, judgment, certification, opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, demand or other
instrument or document, not only as to its due execution, validity (including
the authority of the person signing or presenting the same) and effectiveness,
but also as to the truth and accuracy of any information contained therein,
which Escrow Agent shall believe to be genuine and to have been signed or
presented by the person or parties purporting to sign the same. In no event
shall Escrow Agent be liable for incidental, indirect, special, consequential or
punitive damages of any kind whatsoever (including lost profits), even if Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action. The officers, directors, members, partners, trustees,
employees, agents, attorneys or other representatives and Affiliates of Escrow
Agent owe no duty or obligation to any party hereunder and shall have no
liability to any person by reason of any error of judgment, for any act done or
not done, for any mistake of fact or law, or otherwise.

 
24

--------------------------------------------------------------------------------

Escrow Agent shall not be obligated to take any legal or other action or
commence any proceeding in connection with the Escrow Property, any account in
which Escrow Property are deposited, this Agreement or the Underlying Agreement,
or to appear in, prosecute or defend any such legal action or proceeding
(whether or not it shall have been furnished with acceptable indemnification and
advancement). Escrow Agent may consult legal counsel selected by it in the event
of any dispute or question as to the construction of any of the provisions
hereof or of any other agreement or of its duties hereunder, or relating to any
dispute or question involving any party hereto, and shall incur no liability and
shall be fully indemnified from any liability whatsoever in acting in accordance
with the opinion or instruction of such counsel. Depositor and Recipient,
jointly and severally, shall promptly pay, upon demand, the reasonable fees,
costs and expenses of any such counsel.
 
Escrow Agent shall have the right to assume in the absence of written notice to
the contrary from the proper person or persons that a fact or an event by reason
of which an action would or might be taken by Escrow Agent does not exist or has
not occurred, without incurring liability to the other parties hereto or to
anyone else for any action taken or omitted, or any action suffered by it to be
taken or omitted, in good faith, in reliance upon such assumption.
 
Escrow Agent is authorized, in its sole discretion, to comply with orders issued
or process entered by any court with respect to the Escrow Property, without
determination by Escrow Agent of such court’s jurisdiction in the matter. If any
portion of the Escrow Property is at any time attached, garnished or levied upon
under any court order, or in case the payment, assignment, transfer, conveyance
or delivery of any such property shall be stayed or enjoined by any court order,
or in case any order, judgment or decree shall be made or entered by any court
affecting such property or any part thereof, then and in any such event, Escrow
Agent is authorized, in its sole discretion, to rely upon and comply with any
such order, writ, judgment or decree which it is advised by legal counsel
selected by it is binding upon it without the need for appeal or other action;
and if Escrow Agent complies with any such order, writ, judgment or decree, it
shall not be liable to any of the parties hereto or to any other person or
entity by reason of such compliance even though such order, writ, judgment or
decree may be subsequently reversed, modified, annulled, set aside or vacated.
 
25

--------------------------------------------------------------------------------

10. Indemnification of Escrow Agent. From and at all times after the date of
this Agreement, Depositor and Recipient, jointly and severally, shall, to the
fullest extent permitted by law, defend, indemnify and hold harmless Escrow
Agent and each director, officer, member, partner, trustee, employee, attorney,
agent and Affiliate of Escrow Agent (collectively, the “Indemnified Parties”)
against any and all actions, claims (whether or not valid), losses, damages,
liabilities, costs, penalties, settlements, judgments and expenses of any kind
or nature whatsoever (including costs and expenses and reasonable attorneys’
fees) incurred by or asserted against any of the Indemnified Parties from and
after the date hereof, whether direct, indirect or consequential, as a result
of, in connection with, or arising from or in any way relating to any claim,
demand, suit, action or proceeding (including any inquiry or investigation) by
any person, including Depositor, Recipient and/or the Representatives, whether
threatened or initiated, asserting a claim for any legal or equitable remedy
against any person (whether it is an Indemnified Party or not) under any statute
or regulation, including any federal or state securities laws, or under any
common law or equitable cause or otherwise, arising from or in connection with
the negotiation, preparation, execution, performance or failure of performance
of this Agreement or any transactions contemplated herein or relating hereto
(including tax reporting or withholding or the enforcement of any rights or
remedies under or in connection with this Agreement), whether or not any such
Indemnified Party is a party to any such action, proceeding, suit or the target
of any such inquiry or investigation (without derogation of any other indemnity
afforded to Escrow Agent); provided, however, that no Indemnified Party shall
have the right to be indemnified hereunder for any liability finally determined
by a court of competent jurisdiction, subject to no further appeal, to have
resulted solely from the gross negligence or willful misconduct of such
Indemnified Party. Each Indemnified Party shall, in its sole discretion, have
the right to select and employ separate counsel with respect to any action or
claim brought or asserted against it, and the reasonable fees of such counsel
(and such counsel’s costs and expenses) shall be paid, upon demand, by Depositor
and Recipient jointly and severally.

 
The parties hereto agree that neither the payment by Depositor or Recipient of
any claim by Escrow Agent for indemnification hereunder nor the disbursement of
any amounts to Escrow Agent from the Escrow Property in respect of a claim by
Escrow Agent for indemnification shall impair, limit, modify, or affect, as
between Depositor and Recipient, the respective rights and obligations of
Depositor, on the one hand, and Recipient, on the other hand, under the
Underlying Agreement.



11. Fees, Costs and Expenses of Escrow Agent. Depositor and Recipient shall
compensate Escrow Agent for its services hereunder in accordance with Schedule A
attached hereto and, in addition, shall reimburse Escrow Agent for all of its
reasonable out-of-pocket costs and expenses, including attorneys’ fees, travel
expenses, telephone and facsimile transmission costs, postage (including express
mail and overnight delivery charges), copying charges and the like. The
additional provisions and information set forth on Schedule A hereto are hereby
incorporated by this reference, and form a part of this Agreement. All of the
compensation and reimbursement obligations set forth in this Section 11 shall be
payable by Depositor upon execution of this Agreement and, in the future, upon
demand by Escrow Agent. Escrow Agent shall notify the Representatives of any
release from the Escrow Property to itself or any other Indemnified Party in
respect of any compensation or reimbursement hereunder and shall furnish to the
Representatives copies of all related invoices and other statements.

 
26

--------------------------------------------------------------------------------

12. Representations and Warranties. Each of Depositor and Recipient severally
covenants and makes the following representations and warranties to Escrow
Agent:

 

(a) It is duly organized, validly existing, and in good standing under the laws
of the state or country of its incorporation or organization, and has full power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder.

 

(b) It possesses such valid and current licenses, certificates, authorizations
or permits issued by the appropriate state, federal or foreign regulatory
agencies or bodies necessary to conduct its respective businesses, and it has
not received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such license, certificate,
authorization or permit.

 

(c) This Agreement has been duly approved by all necessary action, including any
necessary shareholder or membership approval, has been executed by its duly
authorized officers, and constitutes its valid and binding agreement enforceable
in accordance with its terms.

 

(d) The execution, delivery, and performance of this Agreement is in accordance
with the Underlying Agreement and will not violate, conflict with, or cause a
default under its articles of incorporation, bylaws, management agreement or
other organizational document, as applicable, any applicable law, rule or
regulation, any court order or administrative ruling or decree to which it is a
party or any of its property is subject, or any agreement, contract, indenture,
or other binding arrangement, including the Underlying Agreement, to which it is
a party or any of its property is subject.

 

(e) The applicable persons designated on Schedule A hereto have been duly
appointed to act as its representatives hereunder and have full power and
authority to execute and deliver any Joint Written Direction, to amend, modify
or waive any provision of this Agreement and to take any and all other actions
as the Representatives under this Agreement, all without further consent or
direction from, or notice to, it or any other party.

 

(f) No party other than the parties hereto has, or shall have, any lien, claim
or security interest in the Escrow Property or any part thereof. No financing
statement under the Uniform Commercial Code is on file in any jurisdiction
claiming a security interest in or describing (whether specifically or
generally) the Escrow Property or any part thereof.

 
27

--------------------------------------------------------------------------------

(g) All of its representations and warranties contained herein are true and
complete as of the date hereof and will be true and complete at the time of any
disbursement of Escrow Property.

 

13. Patriot Act Disclosure; Taxpayer Certification and Reporting.

 

(a) Patriot Act Disclosure. Depositor and Recipient acknowledge that a portion
of the identifying information set forth on Schedule A hereto is being requested
by Escrow Agent in connection with the USA Patriot Act, Pub.L.107-56 (the
“Act”), and Depositor and Recipient agree to provide any additional information
requested by Escrow Agent in connection with the Act or any similar law, rule,
regulation, order, or other governmental act to which Escrow Agent is subject,
in a timely manner and consent to Escrow Agent obtaining from third parties any
such identifying information. Depositor and Recipient each represent that all
identifying information set forth on Schedule A hereto, including its Taxpayer
Identification Number assigned by the Internal Revenue Service or any other
taxing authority, is true and complete on the date hereof and will be true and
complete at the time of any disbursement of Escrow Property. For a
non-individual person such as a charity, a trust, or other legal entity, Escrow
Agent may require documentation to verify formation and existence as a legal
entity. Escrow Agent may also require financial statements, licenses,
identification and authorization documentation from any individual claiming
authority to represent the entity or other relevant documentation.

 

(b) Certification and Tax Reporting. Depositor and Recipient have provided
Escrow Agent with their respective fully executed Internal Revenue Service
(“IRS”) Form W-8, or W-9 and/or other required documentation. Depositor and
Recipient acknowledge that solely for tax purposes, Escrow Agent does not have
any interest in the Escrow Property or the escrow account. All interest or other
income earned under this Agreement shall be allocated to Recipient and reported,
as and to the extent required by law, by Escrow Agent to the IRS, or any other
taxing authority, on IRS Form 1099 or 1042S (or other appropriate form) as
income earned from the Escrow Property by Recipient whether or not said income
has been distributed during such year. Recipient shall timely file all tax
returns and pay all taxes due with respect to any income earned or losses
generated with respect to the Escrow Property. Escrow Agent shall not have any
liability for the payment of taxes with respect to the Escrow Property.
Recipient or Depositor shall indemnify and hold Escrow Agent harmless from and
against all such taxes, depending on whether the Taxes were caused by then
Released Shares, in which case the Recipient shall be responsible, or then
Unpaid Escrow Shares, in which case the Depositor shall be responsible. Escrow
Agent shall withhold any taxes it deems appropriate in the absence of proper tax
documentation or as required by law, and shall remit such taxes to the
appropriate authorities. Depositor and Recipient hereby represent and warrant to
Escrow Agent that (i) there is no sale or transfer of a United States Real
Property Interest as defined under Section 897(c) of the Internal Revenue Code
of 1986, as amended, in the underlying transaction giving rise to this Agreement
and (ii) such underlying transaction does not constitute an installment sale
requiring any tax reporting or withholding of imputed interest or original issue
discount to the IRS or other taxing authority.

 
28

--------------------------------------------------------------------------------

14. Consent to Jurisdiction and Venue. In the event that any party hereto
commences a lawsuit or other proceeding relating to or arising from this
Agreement, the parties hereto agree that the United States District Court for
the Southern District of the State of New York shall have the sole and exclusive
jurisdiction over any such proceeding. If such court lacks federal subject
matter jurisdiction, the parties hereto agree that the Supreme Court of the
State of New York within New York County shall have sole and exclusive
jurisdiction. Any final judgment shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Any of these courts shall be proper venue for any such lawsuit or judicial
proceeding and the parties hereto waive any objection to such venue and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum.

 
The parties hereto consent to and agree to submit to the jurisdiction of any of
the courts specified herein and agree to accept service of process to vest
personal jurisdiction over them in any of these courts.
 
Each party hereto irrevocably and unconditionally waives any right to a trial by
jury and agrees that any of them may file a copy of this section of this
Agreement with any court as written evidence of the knowing, voluntary and
bargained-for agreement among the parties hereto irrevocably to waive the right
to trial by jury in any litigation related to or arising under this Agreement.
 

15. Notice. All notices, instructions (pursuant to a Joint Written Direction or
otherwise), approvals, consents, requests, and other communications hereunder
shall be in writing and shall be deemed to have been given (a) when such writing
is delivered by hand or overnight delivery service, or (b) upon telephone
call-back in accordance with Section 16 below, after being sent by e-mail with
PDF attachment from the designated e-mail account(s) of the sending person(s) as
designated on Schedule A hereto to the designated e-mail account(s) of the
receiving person(s) as designated on Schedule A hereto or (c) three (3) Business
Days after being mailed by first class mail (postage prepaid), in each case to
the address set forth on Schedule A hereto or to such other address as each
party hereto may designate for itself by like notice.

 
29

--------------------------------------------------------------------------------

16. Security Procedures. If notices, instructions (pursuant to a Joint Written
Direction or otherwise), approvals, consents, requests, and other
communications, are received by Escrow Agent by e-mail at its e-mail account(s)
as designated on Schedule A hereto, Escrow Agent is authorized, but not
required, to seek prompt confirmation of such communications by telephone
call-back to the sending person or persons’ telephone number(s) as designated on
Schedule A hereto, and Escrow Agent may rely upon the confirmation of anyone
purporting to be the person or persons so designated in that call-back. Any
e-mail by PDF attachment executed by more than one person shall be sent by each
signatory. The persons and their telephone numbers authorized to receive
call-backs as designated in Schedule A hereto may be changed only in a writing
actually received and acknowledged by Escrow Agent and delivered in accordance
with Section 15 above and, if applicable, this Section 16. If Escrow Agent is
unable to contact any such designated person, Escrow Agent is hereby authorized
(but not required) both to receive written instructions from and seek
confirmation of such instructions by telephone call-back to any one or more of
Depositor’s or Recipient’s executive officers (each, an “Executive Officer”), as
the case may be, who shall include individuals holding titles of Chief Executive
Officer, President, Chief Financial Officer. Such Executive Officer(s) shall
deliver to Escrow Agent a fully executed incumbency certificate upon Escrow
Agent’s request, and Escrow Agent may rely upon the confirmation of anyone
purporting to be any such Executive Officer(s). The parties to this Agreement
acknowledge and agree that the security procedures set forth above are
commercially reasonable.

 
Escrow Agent in any funds transfer may rely solely upon any account numbers or
similar identifying numbers provided by the parties hereto to identify (i) a
beneficiary, (ii) a beneficiary’s bank, or (iii) an intermediary bank. Escrow
Agent may apply any of the Escrow Property for any payment order it executes
using any such identifying number, even where its use may result in a person
other than a beneficiary being paid, or the transfer of funds to a bank other
than a beneficiary’s bank or an intermediary bank designated.
 

17. Amendment or Waiver. This Agreement may be changed, waived, discharged or
terminated only by a writing signed by the parties hereto. No delay or omission
by any party hereto in exercising any right with respect hereto shall operate as
a waiver. A waiver on any one occasion shall not be construed as a bar to, or
waiver of, any right or remedy on any future occasion.

 

18. Severability. To the extent any provision of this Agreement is prohibited by
or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

19. Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of New York without giving effect
to the conflict of laws principles thereof.

 

20. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto relating to the holding, investment and disbursement of
Escrow Property and sets forth in their entirety the obligations and duties of
Escrow Agent with respect to the Escrow Property.

 

21. Binding Effect. All of the terms of this Agreement, as amended from time to
time, shall be binding upon, inure to the benefit of and be enforceable by the
respective successors and assigns of Depositor, Recipient and Escrow Agent.

 
30

--------------------------------------------------------------------------------

22. Execution in Counterparts. This Agreement and any Joint Written Direction
may be executed in two or more counterparts, which when so executed shall
constitute one and the same agreement or direction. Subject to Section 15 and
Section 16 hereof, this Agreement and any Joint Written Direction may be
executed and delivered by e-mailing a PDF version of a signed signature page,
which shall have the same force and effect as the delivery of an originally
executed signature page.

 

23. Termination of Escrow Agent. Upon the first to occur of (i) the termination
of the Escrow Period (and the occurrence of the related distribution(s)), (ii)
the disbursement of all amounts in the Escrow Property pursuant to one or more
Joint Written Directions, into court pursuant to Section 7 hereof, in accordance
with applicable state escheatment and unclaimed property laws or otherwise or
(iii) the resignation of Escrow Agent, Escrow Agent shall be released from its
obligations hereunder and Escrow Agent shall have no further obligation or
liability whatsoever with respect to this Agreement or the Escrow Property. The
obligations of Depositor and Recipient continue to exist notwithstanding the
termination or discharge of Escrow Agent’s obligations or liabilities hereunder
until the obligations of Depositor and Recipient have been fully performed.

 

24. Dealings. Escrow Agent and any stockholder, director, officer or employee of
Escrow Agent may buy, sell, and deal in any of the securities of Depositor or
Recipient and become pecuniarily interested in any transaction in which
Depositor or Recipient may be interested, and contract and lend money to
Depositor or Recipient and otherwise act as fully and freely as though it were
not Escrow Agent under this Agreement. Nothing herein shall preclude Escrow
Agent from acting in any other capacity for Depositor or Recipient or for any
other entity.

 

25. Currency. The currency applicable to any amount payable or receivable under
this Agreement is United States dollars.

 

26. Late Payment. If any amount due to Escrow Agent under this Agreement is not
paid within 30 days (subject to any longer time period prescribed herein) after
notice to Depositor and/or Recipient (other than any amount that is subject to
good faith dispute), Depositor and Recipient jointly and severally shall pay
interest thereon (from the due date to the payment date) at a per annum rate
equal to ten (10) percent.

 

27. Force Majeure. Notwithstanding anything to the contrary hereunder, Escrow
Agent shall not be liable for any delay, failure to perform, or other act or
non-act resulting from acts beyond its reasonable control, including acts of
God, terrorism, shortage of supply, labor difficulties (including strikes), war,
civil unrest, fire, floods, electrical outages, equipment or transmission
failures, internet interruption, vendor failures (including information
technology providers), and other similar causes.

 
31

--------------------------------------------------------------------------------

28. No Third Party Beneficiaries. This Agreement and all of its terms and
conditions are for the sole and exclusive benefit of the parties hereto and
their respective permitted successors and assigns. Nothing expressed or referred
to in this Agreement will be construed to give any person or entity other than
the parties to this Agreement any legal or equitable rights, remedy, or claim
under or with respect to this Agreement or any term or condition of this
Agreement.

 

29. No Strict Construction. The parties hereto have participated jointly in the
negotiation and draft of this Agreement. In the event any ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if it
were drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of
authorship of any provision of this Agreement.

 

30. Priority.

 

(a) In the event of any conflict between the provisions of Schedule A hereto and
the remainder of this Agreement, this Agreement shall be construed in a manner
prescribed by Escrow Agent acting in good faith.

 

(b) Nothing contained in this Agreement shall amend, replace or supersede any
agreement between Depositor or Recipient and Escrow Agent to act as Depositor’s
or Recipient’s transfer agent, which agreement shall remain of full force and
effect.

 

31. Headings. The headings in this Agreement are for convenience purposes and
shall be ignored for purposes of enforcing this Agreement, do not constitute a
part of this Agreement, and may not be used by any party hereto to characterize,
interpret, limit or affect otherwise any provision of this Agreement.

 
[signature page follows]
 
32

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.



 
RICEBRAN TECHNOLOGIES
           
By:
/s/ W. John Short
     
Name: W. John Short
     
Title: CEO & President
               
ARVIND NARULA, an individual
           
YOUJI COMPANY LIMITED
           
By:
/s/ Arvind Narula
     
Name: Arvind Narula
     
Title: Director
           
AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Escrow Agent
           
By:
 
     
Name:
     
Title:
 

 
33

--------------------------------------------------------------------------------

SCHEDULE A



1. Intentionally Omitted.




2. Escrow Agent Fees.



Acceptance Fee:
$
 
Annual Escrow Fee (including first year):
$
 
Out-of-Pocket Expenses:
$
 
Transactional Costs:
$
 
Other Fees/Attorney, etc.:
$
 
TOTAL
$
 



The Acceptance Fee and the Annual Escrow Fee for each year of the term of this
Agreement are payable upon execution of this Agreement. In the event the escrow
is not funded, the Acceptance Fee and all related expenses, including attorneys’
fees, costs and expenses remain due and payable, and if paid, will not be
refunded. Annual fees cover a full year in advance, or any part thereof, and
thus are not pro-rated in the year of termination.


The fees quoted in this schedule apply to services ordinarily rendered in the
administration of an escrow account and are subject to reasonable adjustment
based on final review of documents, or when Escrow Agent is called upon to
undertake unusual or extraordinary duties or responsibilities, or as changes in
law, procedures, or the cost of doing business demand. Services in addition to
and not contemplated in this Agreement, including document amendments and
revisions, non-standard cash and/or investment transactions, calculations,
notices and reports, and legal fees, will be billed as expenses.


Unless otherwise indicated, the above fees relate to the establishment of one
escrow account. Additional sub-accounts governed by this Agreement may incur an
additional charge. Transaction costs include charges for wire transfers, checks,
internal transfers and securities transactions.


The fees quoted in this schedule are subject to reasonable adjustment by Escrow
Agent in accordance with its customary practices and if it is called upon to
undertake further unusual or extraordinary duties or responsibilities, or as
changes in law, procedures, or the cost of doing business demand.
 
34

--------------------------------------------------------------------------------

3. Taxpayer Identification Numbers.



Depositor:
 

 
Recipient:
 




4. Termination and Disbursement. Unless earlier terminated by the provisions of
this Agreement, the Escrow Period will terminate on the earlier of the date all
of the Escrow Property is released from Escrow, termination of the Underlying
Agreement and February 8, 2026 (the “Termination Date”). Depositor and Recipient
shall have the right to require return of any Escrow Property remaining in the
escrow account on such date by delivering to Escrow Agent a Joint Written
Direction, and any Escrow Property remaining in the escrow account at such time
shall be distributed in accordance with Section 5 of this Agreement and the
Joint Written Direction; provided, however, that any earnings thereon shall be
distributed in accordance with Section 13(b) of this Agreement.




5. Investment Instructions. Citibank Insured Money Market Account.




6. Representatives. The following person is hereby designated and appointed as
Depositor Representative under this Agreement:




7. Notice Addresses.



If to Depositor or Depositor Representative at:


RiceBran Technologies
6720 N. Scottsdale Road, Suite #390
Scottsdale, AZ 85253
Attn: CEO
Tel: (480) 367-5056


With copy to:


Weintraub Tobin
400 Capitol Mall, Suite 1100
Sacramento, CA 95814
Attn: Christopher Chediak
Tel: (916) 558-6016


If to Recipient at:


Youji Company Limited
Unit 21, 5/F, Kowloon Bay Industrial Centre,
15 Wang Hoi Road, Kowloon, Hong Kong
Attn: Arvind Narula
Tel:
 
35

--------------------------------------------------------------------------------

If to Recipient Representative at:


Arvind Narula
Tel:


If to Escrow Agent at:


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: Corporate Actions
Tel: (718) 921.8200


with copy to:


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: General Counsel
Tel: (718) 921.8200



8. Designated Email Accounts and Telephone Call-Back Numbers (for persons
designated to send and receive notices by e-mail).

 

 
Depositor:
Name
Email Address
Phone
           
Depositor Representatives:
Name
Email Address
Phone
           
Recipient:
Name
Email Address
Phone
           
Recipient Representative:
Name
Email Address
Phone
           
Escrow Agent:
Name
Email Address
Phone

 
36

--------------------------------------------------------------------------------

EXHIBIT D


Extruder for use at Urmatt Rice Mills



Description: Proprietary and trade secret machine designed and assembled by
RiceBran Technologies (“RBT”) from components made by contract manufacturers
according to RBT specifications (the “Extruder”). The Extruder’s intended
operating purpose is to receive raw rice bran generated from the rice milling
process and stabilize the raw rice bran to produce stabilized rice bran (“SRB”)
by deactivating the lipase enzyme activity that naturally occurs in raw rice
bran as a result of the milling process. The quality of SRB produced by the
Extruder will depend on many factors including, among others, the quality of the
raw rice bran received for stabilization and the time elapsed between the
milling of the raw rice bran and the introduction of that bran into the Extruder
for stabilization.  Optimal performance can be obtained if raw rice bran is
introduced into the Extruders within minutes of milling.  Assuming (i) the
motors and control panels of the Extruders are modified to accept local Chinese
power inputs or replaced with local equivalent motors and control panels, (ii)
an adequate supply and quality of fresh raw rice bran is delivered for
processing within one hour of milling and free of impurities such as stones,
ceramics, metal, excess hulls, etc., (iii) the Extruders are installed,
maintained and operated as directed by RBT technicians (including use of RBT
specified parts) and (iv) Urmatt personnel do not damage the Extruders, during
the Warranty Term (a) each Extruder will have a processing output of a minimum
of approximately 2,000 pounds of SRB per hour and (b) the SRB produced by the
Extruder will be fit for use in animal nutrition and human food ingredients.



[image00003.jpg]

 
37

--------------------------------------------------------------------------------